Action for a declaratory judgment that the *997defendants are not entitled to the “ public building ” rate for electric energy furnished to a housing project in Staten Island and for a money judgment for the difference between the “ public building ” rate and the “ general service ” rate. Order denying plaintiff’s motion for judgment under rule 112 of the Buies of Civil Practice, and directing the entry of a judgment dismissing the complaint on the merits, and the judgment entered pursuant thereto, unanimously affirmed, with $10 costs and disbursements. The test is whether the purpose of the use is in furtherance of a public benefit. Here that purpose is to safeguard the “ entire public from the menace of the slums.” (Matter of N. Y. City H. Authority v. Muller, 270 N. Y. 333, 342.) The effectuation of this purpose being a public benefit under the pertinent statutes and cases, the buildings, owned and operated by the defendants and devoted to its accomplishment, are public buildings. Present — Close, P. J., Carswell, Johnston, Adel and Lewis, JJ. [184 Misc. 564.] [See post, p. 1050.]